DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wissling et al. (DE 10-2015-102-174) in view of Ellis et al. (US 2018/0100528) and Stevenson et al. (US 6,814,531).
Regarding claims 1 and 23, Wissling teaches a punch rivet for connecting two work pieces (Paragraph [0001]). As illustrated in figure 1 (shown below), the rivet includes a rivet flange”), rivet shoulders (#26, #28) (“bevel”) and a rivet shaft (#16) (“a shank”) (“a hole plug comprising a flange having a first diameter, wherein the flange is positioned at a first end of the hole plug; a bevel extending from, and intersecting, the flange at an angle; a shank extending from the bevel away from the flange to a second end of the hole plug opposite the first end”) [AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bevel)][AltContent: textbox (Flange)][AltContent: textbox (Shank)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(Paragraphs [0032]-[0035]).

As illustrated in the figure above, the shaft has a diameter that is less than the rivet head (“a second diameter that is smaller than the first diameter”). Wissling further teaches that various embodiments may be combined in various combinations (Paragraph [0026]). In another embodiment, groove shaped recesses may be provided running parallel to the longitudinal axis of the shaft in order to improve the deformability or spreadability of the punch rivet (“a plurality of longitudinal grooves defined by the shank and oriented around an exterior of the shank”) (Paragraph [0045]; Fig. 3A). 
Wissling is silent with respect to the punch rivet having a plurality of nubs positioned on, and extending from, the exterior of the shank, wherein: the plurality of nubs are positioned 
Stevenson teaches self-piercing rivets which has an external axial asymmetry which includes irregular surface features which may either protrude or intrude the surface of the rivet (Col. 1, Lines 51-66). The irregular surface features allow for the prevention of rotation (Col. 2, Lines 2-4). As illustrated in figure 9, the irregular surface features may be ribs with a semi-circular shape around the rivet (Col. 3, Lines 37-45; Fig. 9).
Ellis teaches functional elements for a fluid-tight attachment to a sheet metal part (Pg. 1, Paragraph [0001]). As illustrated in figures 8A-8E, the elements appear to include a a shaft element which further includes notches which intrude and protrude from the shank-like features which provide resistance to rotation (#26, #26’) (Pg. 3, Paragraphs [0035]-[0037). The notches (#26) and (#26’) are provided with an offset in order to avoid a pronounced weakening of the shaft-like section of the elements (Pg. 5, Paragraph [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the rivets of Wissling, which are provided with the longitudinal grooves, with the irregular surface features of ribs taught by Stevenson, in order to prevent the rotation of the rivet while in use, such that the grooves and the ribs are offset, in order to prevent a pronounced weakening of the rivet shaft, as taught by Ellis (“having a plurality of nubs positioned on, and extending from, the exterior of the shank, wherein: the plurality of nubs are positioned between the plurality of grooves; the plurality of nubs are arranged circumferentially around the shank; and every nub that the hole plug comprises is an equal distance from the first end of the hole plug” & “with only one nub positioned between each pair of adjacent grooves, ” claim 23).
claim 2, Wissling in view of Stevenson and Ellis teaches the punch rivet as discussed above with respect to claim 1.
Wissling is silent with respect to the irregular surface features having a radius and a tangent of each radius parallel to the longitudinal axis of the hole plug intersects the flange within the first diameter.
Stevenson teaches the irregular surface features for the purposes of preventing rotation as discussed above with respect to claim 1. As illustrated in figure 9, the protrusions or ribs are semi-circular in shape and do not extend beyond the head of the rivet (Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the rivet of Wissling with the protrusions of Stevenson in order to prevent the rotation of the rivet while in use such that the protrusions are semi-circular in shape and do not extend beyond the rivet head as illustrated by Stevenson (“intersects the flange within the first diameter”).
Regarding claims 7-8, Wissling in view of Stevenson and Ellis teaches the punch rivets as discussed above with respect to claim 1. 
Wissling is silent with respect to each nub defines a radius, such that the plurality of nubs define a plurality of radii; each radius comprises a tangent that is parallel to a longitudinal axis of the hole plug; and each tangent of each radius intersects the flange within the first diameter and the hole plug has a third diameter through a first nub, through the shank, and through a second nub that is opposite the first nub; and the third diameter is less than the first diameter and greater than the second diameter.
Stevenson teaches the irregular surface features for the purposes of preventing rotation as discussed above with respect to claim 1. As illustrated in figure 9, the protrusions or ribs are semi-circular in shape and do not extend beyond the head of the rivet (Fig. 9).
intersects the flange within the first diameter”). Furthermore, one of ordinary skill in the art would appreciate that a third diameter which includes the flange of Wissling with two of the irregular surface features of Stevenson protruding from the flange would be greater than the flange diameter (second diameter), but less than the rivet head (first diameter) as illustrated in figure 9 of Stevenson. 
Regarding claim 9, Wissling in view of Stevenson and Ellis teaches the punch rivets as discusses above with respect to claim 1. Wissling further teaches the punch rivets are formed entirely of duplex steel (Paragraph [0013]). 
Regarding claims 21 and 24, Wissling in view of Stevenson and Ellis teaches the punch rivets as discussed above with respect to claims 1 and 23. 
Wissling is silent with respect to every nub that the hole plug comprises is positioned at a middle of the hole plug between the first end of the hole plug and the second end of the hole plug.
Stevenson teaches the irregular surface features for the purposes of preventing rotation as discussed above with respect to claim 1. Furthermore, as illustrated in figure 8, each of the protruding features extends along the entirety of the rivet shaft (Figure 8). Therefore, one of ordinary skill in the art would appreciate that this placement includes the middle of the shaft teaching the limitation of “every nub that the hole plug comprises is positioned at a middle of the hole plug between the first end of the hole plug and the second end of the hole plug.”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wissling et al. (DE 10-2015-102-174) in view of Ellis et al. (US 2018/0100528) and Stevenson et al. (US 6,814,531) as applied to claim 1 above, and further in view of Norbert et al. (CN 102748347).
Regarding claim 3, Wissling in view of Stevenson and Ellis teaches the punch rivets as discussed above with respect to claim 1.
Wissling is silent with respect to a circumferential notch defined by the shank, wherein the circumferential notch is positioned between the plurality of longitudinal grooves and the flange.
Norbert teaches an insert for a thermoplastic support including a barrel, a head at one end of the barrel, and a protrusion between the head and the end of the barrel (Paragraph [0001]). The barrel includes grooves in order to prevent the insert from being removed due to traction (Paragraph [0003]; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the punch rivets of Wissling such that the member further includes the grooves of Norbert in order to prevent the member from being removes due to traction. 

Claims 4-6 is rejected under 35 U.S.C. 103 as being unpatentable over Wissling et al. (DE 10-2015-102-174) in view of Ellis et al. (US 2018/0100528) and Stevenson et al. (US 6,814,531) as applied to claim 1 above, and further in view of Stadler et al. (US 2008/0170928). 
Regarding claim 4, Wissling in view of Stevenson and Ellis teaches the punch rivets as discussed above with respect to claim 1. As discussed above, the punch rivets are provided with longitudinal grooves which improve the deformability of the punch rivet as well as protruding irregular surface features which allow for the prevention of rotation of the rivet while in use (“the plurality of nubs each have a first height that is parallel to a longitudinal axis of the hole plug; the plurality of longitudinal grooves each have a second height that is parallel to the longitudinal axis of the hole plug”).
Wissling is silent with respect to the grooves having a height/depth greater than that of the irregular surface features. 
However, as discussed above, the grooves provide for the improvement of deformability of the punch rivet whereas the protruding irregular surface features provide for increased resistance to movement while the punch rivets are in use. One of ordinary skill in the art would appreciate that the dimensions, including heights/depths, of both the grooves and the features would affect these properties of the punch rivet. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the dimensions, including the heights/depths, of the grooves and protruding surface features in order to optimize the improvement in deformability as well as the prevention of rotation during use as taught by both Wissling and Stevenson, including having the grooves having a depth greater than the height of the protruding surface features.
Wissling is further silent with respect to the grooves being closer to the first end and the second end than the protruding surface features. 
Stadler teaches a fastening element that is insertable into a bore or an opening of a piece of work (Pg. 2, Paragraph [0035]). Furthermore, other forms of ribs or corrugations may be used including protruding domes in place of or in addition to ribs (Pg. 2, Paragraphs [0037]-[0039]).

Regarding claims 5-6, Wissling in view of Stevenson and Ellis teach the punch rivets as discussed above with respect to claim 1. Wissling further illustrates in figures 1 and 3A, which illustrates the grooves in the punch rivet, a chamfered edge and the grooves extending into the chamfered edges (Figures 1 and 3A).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wissling et al. (DE 10-2015-102-174) in view of Ellis et al. (US 2018/0100528) and Stevenson et al. (US 6,814,531) as applied to claim 1 above, and further in view of Holland et al. (US 2016/0186609).
Regarding claim 10, Wissling in view of Stevenson and Ellis teaches the punch rivets as discussed above with respect to claim 1. 
Wissling is silent with respect to the punch rivets having a surface roughness ranging from 250 to 400 microns. 
Holland teaches an annular bushing including an annular cylindrical portion with a flange (Pg. 1, Paragraph [0008]). The annular bushing is inserted into an enlarged aperture (Pg. 2, Paragraph [0051]; Fig. 10). The bushing may also include a surface preparation including abrasion blasting or etching in order to improve the bonding of the bushing (Pg. 3, Paragraph [0060]). 

Furthermore, it would have been obvious to one of ordinary skill in the art before the time of the invention to optimize the ----surface roughness of the punch rivets of Wissling in view of Holland as both inventions are directed to inserts for holes in a composite (Wissling, Paragraph [0001], Holland, Pg. 1, Paragraph [0003]), and the Applicant's invention is also directed towards the same (PGPUB, Pg. 1, Paragraph [0002]). As such, the range of a surface roughness of 250 to 400 microns as claimed is well within the purview of one of ordinary skill in the art. Furthermore, because the inventions are directed towards an insert in a composite member for the aerospace industry, the surface roughness as claimed would be obvious to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAUer, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II).
Regarding claim 11, Wissling in view of Stevenson and Ellis teaches the punch rives as discussed above with respect to claim 10. The rivet is preferable formed from duplex steel in which is taught to have high hardness and is highly corrosion resistant (Paragraph [0012]-[0015]).

Claims 12-13, 15-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al. (US 2008/0170928)in view of Wissling et al. (DE 10-2015-102-174) in view of Ellis et al. (US 2018/0100528) and Stevenson et al. (US 6,814,531).
claim 12, Stadler teaches Stadler teaches a fastening element that is insertable into a bore or an opening of a piece of work (Pg. 2, Paragraph [0035]). The fastening element includes a shaft which may be provided with force-fitting connections such as grooves, knobs, corrugations, teeth, ribs and domes (Pg. 2, Paragraphs [0036]-[0037]). Figure 1 illustrates the fastening element inserted into a work piece which is taught to be a composite structure, which the examiner considers as the “composite laminate and a skin overlying the composite laminate” such that the skin is the uppermost portion of the composite structure (Pg. 2, Paragraph [0023]; Pg. 3, Paragraph [0047]). As illustrated, the “skin” has a diameter larger than that of the remainder of the composite structure (“wherein a first diameter through the skin is larger than a second diameter of the hole through the composite laminate”) (figure 1).
Stadler is silent with respect to the fastening element being formed from the hole plug as defined in claim 1. 
Wissling teaches a punch rivet for connecting two work pieces (Paragraph [0001]). As illustrated in figure 1 (shown below), the rivet includes a rivet head (#14) (“flange”), rivet shoulders (#26, #28) (“bevel”) and a rivet shaft (#16) (“a shank”) (“a hole plug comprising a flange having a first diameter, wherein the flange is positioned at a first end of the hole plug; a bevel extending from, and intersecting, the flange at an angle; a shank extending from the bevel away from the flange to a second end of the hole plug opposite the first end”) (Paragraphs [AltContent: arrow][AltContent: textbox (Bevel)][AltContent: arrow][AltContent: textbox (Flange)][AltContent: arrow][AltContent: textbox (Shank)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[0032]-[0035]).
As illustrated in the figure above, the shaft has a diameter that is less than the rivet head (“a second diameter that is smaller than the first diameter”). Wissling further teaches that various embodiments may be combined in various combinations (Paragraph [0026]). In another embodiment, groove shaped recesses may be provided running parallel to the longitudinal axis of the shaft in order to improve the deformability or spreadability of the punch rivet (“a plurality of longitudinal grooves defined by the shank and oriented around an exterior of the shank”) (Paragraph [0045]; Fig. 3A). 
Wissling is silent with respect to the punch rivet having a plurality of nubs positioned on, and extending from, the exterior of the shank, wherein: the plurality of nubs are positioned between the plurality of grooves; the plurality of nubs are arranged circumferentially around the shank; and every nub that the hole plug comprises is an equal distance from the first end of the hole plug.

Ellis teaches functional elements for a fluid-tight attachment to a sheet metal part (Pg. 1, Paragraph [0001]). As illustrated in figures 8A-8E, the elements appear to include a a shaft element which further includes notches which intrude and protrude from the shank-like features which provide resistance to rotation (#26, #26’) (Pg. 3, Paragraphs [0035]-[0037). The notches (#26) and (#26’) are provided with an offset in order to avoid a pronounced weakening of the shaft-like section of the elements (Pg. 5, Paragraph [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the rivets of Wissling, which are provided with the longitudinal grooves, with the irregular surface features of ribs taught by Stevenson, in order to prevent the rotation of the rivet while in use, such that the grooves and the ribs are offset, in order to prevent a pronounced weakening of the rivet shaft, as taught by Ellis (“having a plurality of nubs positioned on, and extending from, the exterior of the shank, wherein: the plurality of nubs are positioned between the plurality of grooves; the plurality of nubs are arranged circumferentially around the shank; and every nub that the hole plug comprises is an equal distance from the first end of the hole plug”).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the fastening element of Stadler in the form of that described by Wissling in view of Stevenson and Ellis, which additionally teaches fastening elements in the 
Regarding claim 13, Stadler in view of Wissling, Stevenson and Ellis teaches the fastening elements/punch rivets as discussed above with respect to claim 12. 
Stadler and Wissling are silent with respect to the irregular surface features having a radius and a tangent of each radius parallel to the longitudinal axis of the hole plug intersects the flange within the first diameter.
Stevenson teaches the irregular surface features for the purposes of preventing rotation as discussed above with respect to claim 1. As illustrated in figure 9, the protrusions or ribs are semi-circular in shape and do not extend beyond the head of the rivet (Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the rivet of Wissling with the protrusions of Stevenson in order to prevent the rotation of the rivet while in use such that the protrusions are semi-circular in shape and do not extend beyond the rivet head as illustrated by Stevenson (“intersects the flange within the first diameter”).
Regarding claim 15, Stadler in view of Wissling, Stevenson and Ellis teaches the fastening elements/punch rivets as discussed above with respect to claim 12.
As discussed above, the punch rivets of Wissling are provided with longitudinal grooves which improve the deformability of the punch rivet as well as protruding irregular surface features which allow for the prevention of rotation of the rivet while in use (“the plurality of nubs each have a first height that is parallel to a longitudinal axis of the hole plug; the plurality of longitudinal grooves each have a second height that is parallel to the longitudinal axis of the hole plug”).

Wissling is silent with respect to the grooves having a height/depth greater than that of the irregular surface features. 
However, as discussed above, the grooves provide for the improvement of deformability of the punch rivet whereas the protruding irregular surface features provide for increased resistance to movement while the punch rivets are in use. One of ordinary skill in the art would appreciate that the dimensions, including heights/depths, of both the grooves and the features would affect these properties of the punch rivet. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to optimize the dimensions, including the heights/depths, of the grooves and protruding surface features in order to optimize the improvement in deformability as well as the prevention of rotation during use as taught by both Wissling and Stevenson, including having the grooves having a depth greater than the height of the protruding surface features.
Regarding claim 16, Stadler in view of Wissling, Stevenson and Ellis teaches the fastening elements/punch rivets as discussed above with respect to claim 15.
Wissling further illustrates in figures 1 and 3A, which illustrates the grooves in the punch rivet, a chamfered edge and the grooves extending into the chamfered edges (Figures 1 and 3A).
Regarding claim 22, Stadler in view of Wissling, Stevenson and Ellis teaches the fastening elements/punch rivets as discussed above with respect to claim 12.

Stevenson teaches the irregular surface features for the purposes of preventing rotation as discussed above with respect to claim 1. Furthermore, as illustrated in figure 8, each of the protruding features extends along the entirety of the rivet shaft (Figure 8). Therefore, one of ordinary skill in the art would appreciate that this placement includes the middle of the shaft teaching the limitation of “every nub that the hole plug comprises is positioned at a middle of the hole plug between the first end of the hole plug and the second end of the hole plug.”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al. (US 2008/0170928)in view of Wissling et al. (DE 10-2015-102-174) in view of Ellis et al. (US 2018/0100528) and Stevenson et al. (US 6,814,531) as applied to claim 12 above, and further in view of Norbert et al. (CN 102748347).
Regarding claim 14, Stadler in view of Wissling, Stevenson and Ellis teaches the fastening elements/punch rivets as discussed above with respect to claim 12.
Wissling is silent with respect to a circumferential notch defined by the shank, wherein the circumferential notch is positioned between the plurality of longitudinal grooves and the flange.
Norbert teaches an insert for a thermoplastic support including a barrel, a head at one end of the barrel, and a protrusion between the head and the end of the barrel (Paragraph [0001]). The barrel includes grooves in order to prevent the insert from being removed due to traction (Paragraph [0003]; Figure 1).


Response to Arguments
Applicant’s arguments, see pages 9-16, filed 1/8/2021, with respect to the rejections of claims 1, 12 and 23 under 35 U.S.C. 103 have been fully considered and are persuasive as indicated in the advisory action dated 2/1/2021, and repeated below.  
Applicant argues that Stadler fails to teach the newly presented limitation of claims 1, 12 and 23 of "every nub that the hole plug comprises is an equal distance from the first end of the hole plug" such that the previous interpretation of Stadler in the final rejection dated 12/10/2020 appreciates four separate sets of "nubs" which are different distances from the first end of the hole plug.
The examiner concedes in that this amendment to the independent claims overcomes the rejection in view of Stadler such that Stadler fails to teach every "nub" or rib on the hole plug is an equal distance from the first end. Therefore, the rejection is overcome by the amendments and is withdrawn. However, upon further search and consideration, a new ground(s) of rejection is made in view of Wissling, Stevenson and Ellis as discussed above with respect to the rejection of claims 1 and 23. Claim 12 is rejected in view of Stadler in view of Wissling, Stevenson and Ellis as discussed above. 




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783